Citation Nr: 1526840	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the October 2011 rating decision also granted service connection for posttraumatic stress disorder (PTSD) and ischemic heart disease (coronary artery disease) and assigned 50 percent and 60 percent ratings for the respective disabilities.  Thereafter, the Veteran filed a notice of disagreement as to the initial ratings assigned for his heart and psychiatric disorders.  In April 2013, the RO provided the Veteran with a statement of the case as to the ratings assigned for his PTSD and ischemic heart disease.  The Veteran filed a substantive appeal (VA Form 9) in June 2013 and indicated that he wished to appeal all issues listed on the statement of the case.  However, in June 2013 addendum that accompanied the VA Form 9, the Veteran's representative clarified that the Veteran did not wish to appeal the ratings assigned for his ischemic heart disease and PTSD.  As the Veteran's representative indicated that he did not wish to appeal higher initial ratings for the heart and psychiatric disabilities, these issues are not before the Board at this time. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a TDIU is addressed in the REMAND that follows the decision below.


FINDINGS OF FACT

1.  The Veteran served on land in Vietnam from December 1966 to December 1967.

2.  He has had diabetes mellitus during the period of the claim.


CONCLUSION OF LAW

It is presumed that the Veteran's diabetes mellitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active service and manifests diabetes to a compensable degree any time after such service, the diabetes will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims that he currently has diabetes mellitus due to in-service exposure to herbicides.

Service personnel records verify the Veteran's service in the Republic of Vietnam from December 1966 to December 1967.  He is presumed to have been exposed to herbicides during his military service.  

Therefore, the question before the Board is whether the Veteran has a current diagnosis of diabetes mellitus.

VA medical records reflect a diagnosis of diabetes mellitus during the period of the claim.  Specifically, a July 2010 record includes a VA physician's notation that the Veteran's laboratory test results met the criteria for a diagnosis of diabetes mellitus in May 2010.  Subsequent records show that the Veteran has been followed for the condition, which is noted to be diet controlled, and reflect a continued diagnosis of diabetes mellitus as recently as November 2012.  

The Board acknowledges that in a September 2011 VA diabetes mellitus examination report, a VA examiner determined that the Veteran did not meet the criteria for a diabetes diagnosis based on a review of his VA treatment records.  Instead, the examiner identified the Veteran's current diagnosis as impaired fasting glucose.  However, the Board finds the examiner's determination in this regard to be inadequate as it is not supported by any rationale and does not reconcile or discuss the other medical evidence of record reflecting a diabetes diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the report of the September 2011 VA examination does not outweigh the other probative medical evidence indicating a current diagnosis of diabetes mellitus.  

Thus, the Board finds that the Veteran currently has diabetes mellitus.  The Veteran's diabetes mellitus is presumed to be service-connected based on presumed herbicide exposure and there is no evidence of record to rebut that presumption.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Accordingly, entitlement to service connection for diabetes mellitus is warranted.


ORDER

Service connection for diabetes mellitus is granted.


REMAND

By way of an April 2013 rating decision, the RO denied entitlement to a TDIU.  The Veteran was notified of the decision in the same month.  A notice of disagreement (NOD) was submitted in April 2014, wherein the Veteran disagreed with the denial of the TDIU claim.  The RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed the issue in appellate status, the case must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

Issue an SOC to the Veteran and his representative concerning the issue of entitlement to a TDIU.  The Veteran must be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the RO or the AMC must ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


